PETITION ON REHEARING EN BANC
PER CURIAM.
This case was originally heard by a panel of this Court consisting of Judges Holloway and McWilliams, and the Honorable Jack R. Miller, Judge of the United States Court of Customs and Patent Appeals, sitting by designation. The opinion of the panel, which affirmed the District Court, was filed on November 8, 1979. Judge Miller authored the panel’s opinion, Judge McWilliams concurring therein, with Judge Holloway concurring in part and dissenting in part.
Thereafter, a majority of the Court voted to grant the appellant’s petition for rehearing en banc. The case was reargued on September 15, 1980, to the active members of the Court, sitting en banc, all judges *1383participating. After oral argument, the majority of the Court voted to adhere to the opinion of the panel previously filed on November 8, 1979, which had not been withdrawn. However, having been advised that there were then pending in the United States Supreme Court several cases involving at least one of the critical issues presented in the instant case, the Court determined to hold in abeyance any final resolution of the matter, awaiting pronouncement from the Supreme Court. The Supreme Court has now spoken.
In Texas Industries, Inc. v. Radcliff Materials, Inc., - U.S. -, 101 S.Ct. 2061, 68 L.Ed.2d 500, 1981, the Supreme Court, in a unanimous opinion, held that the federal law does not allow an antitrust defendant to recover any contribution from alleged co-conspirators. Believing, then, that the opinion of the panel of this Court previously filed is in complete accord with Texas Industries, this Court does now adhere to the opinion of the panel.